Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 4 March 1811
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



My dear daughter—
Quincy March 4th 1811

When I wrote last to you, I was at a loss What to say to you, to console, and reconcile you to your situation. the thought struck me to say, that some light might spring up, where we did not foresee it, and extricate you from your difficulties.
Such a light appears to me to have arrisen in the midst of surrounding darkness, by the appointment of mr Adams an associate judge of the Supreem judicial Court of the united States: An appointment so honorably made, so unanimously concured in, and so universally approved, cannot fail to excite in his Breast the most pleasing Sensations
An extract of a Letter from Washington, is thus published in the patriot of yesterday
Washington Feb’ry 21 1811
“The Hon’ble John Quincy Adams, our minister at the Russian Court, has been nominated as associate judge of the Supreme Court of the US, and will no doubt be approved, when the Bench of Justice shall be irradiated by worth, and tallents so Transendently Great, as those of mr Adams, when Virtue and Patriotism so rare, and so distinguished shall become the expounder, and the Administrator of our Laws the Nation will indeed be blessed. If his influence may have the weight which will be due to it, in the Supreem Court of his Country.
22—
Since the above was written mr Adams has been unanimously confirmd by the Senate—”
early in the Session I was informd by a Friend from Washington, that if mr Adams had been at home, no other person would have been thought of by the President. considering that as an insurmountable objection I replied, that I presumed the President would consider it his duty to fill the place, that there were many persons no doubt qualified to fill the office, and many more, who thought themselves so, who would feel hurt, to have the place given to an absent person. Mr Lincoln was appointed but upon account of his Eye sight, declined, pressing solicitations from various quarters in favour of Friends: Weigh’d down the President desk, and by the solicitations of Joel Barlow, Alexander Wolcot was nominated, a general murmur of discontent arose, and he was negatived by the Senate.
The President then determined to break through the obstacle of absence, and nominated mr Adams—I have already related how it has been received, parties have united in a general approbation—I scan not the motives of any person, those of the President, I believe to be worthy of his Wisdom, knowledge, and judgement, and personal Friendship.
I know not what mr Adams’s Sentiments may be upon this occasion, but judging from his usual conduct, and knowing how ably he has discussed and painted out the duties of the Station in one of his Lectures, I am led to believe, he will accept the appointment which calls him so honorably back to his Native Country. The permanancy of the office will extinguish that party animosity, which annual Elections always excite, between Rival competitors, and their partizens. he is not call’d home to bury his tallents in a Napkin, or to hide them under a Bushel, but to irridiate and shine as the brightness of the firmament in the Seat of Justice
I would apply to him the advice of wolsey to Cromwell,
“Be just and fear not;
Let all the ends, then aim’st at, be thy Countrys
Thy Gods, and truths”
I do my dear daughter most Sincerely congratulate you upon the prospect you now have of returning to America. it has given me a new gleam of hope that I may live to see the day, and invigorated my Spirits—Your children are delighted with the expectation of your return and that their Father, Will have it in his power to direct their studies, and improve their minds, is amongst one of the blessings I anticipate—
My Love and Regards Where ever due / From your Truly / affectionate Mother
Abigail Adams